The opinion of the court was delivered by
Hoch, J.;
Yery few words are required to dispose of this case. Appellant Puterbaugh and appellee Headberg were farmers living near each other in Harper county. Each owned a secondhand tractor. They made a trade with each other and Puterbaugh paid Headberg $275 “to boot.” Puterbaugh subsequently sued Headberg for return of the $275, alleging that defendant had agreed that if the cost of the necessary repairs on the tractor traded by him exceeded $100 he would return the $275, and further alleging that the repairs would cost at least $900. The defendant denied that any such agreement was made and filed a cross bill claiming that Puter-baugh had in fact agreed to pay $325, and therefore still owed him *754$50. The case was tried by a jury. The plaintiff, defendant and other witnesses testified. The issues were fully and fairly presented and the jury found for the defendant and gave him judgment for $50. Plaintiff appeals.
No question of law is presented. The issue was entirely one of fact, which the jury fully considered and decided. This court hasL said so many times that it will not disturb a jury’s finding of fact where there is substantial evidence to support the verdict, that no citations are necessary.
The judgment is affirmed.